DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asano et al (US 2016/0243317 A1). 
Asano discloses a medicinal fluid injection device  (as in figures 1-18 for examples) comprising: a housing (10) having an opening (near 31 or 49) in a side surface thereof; a container (11) arranged inside the housing and configured to store storing a medicinal fluid; an injection needle (222) connected to the container and configured to inject injecting the medicinal fluid when stored in the storage container through the opening, a pump (examiner is of the position that the syringe is a type of piston pump); and a cover part (one example in figure 3 and 43) covering the opening, and an auxillary cover part (51/52).  
Concerning claim 2 and air is discharged toward the space note the air pressure caused by the injection needle (note operation of the various check valves disclosed such as 43), and an auxillary cover part (51/52).
Concerning claim 3 and the frame (41), the frame comprising a hole (near 49) corresponding to the opening of the housing.
Concerning claim 4 and the protrusion note the protrusion areas a material extending from the edges of 41 such as near 38, 48.
Concerning claim 6 and the auxiliary cover part has a shape that is concave in a direction toward the cover part and housing (note shape of 43/32 on right side of figure 5 as compared to the left side structures).
Concerning claim 7 and the center portion has a thickness less than that of the rim portion of the cover see element cover as in figure 5 and compare is thickness in center as to the greater thickness on the outermost edge and also the at least one region of the cover part is thinner than a peripheral region around the at least one region (again note area near 38 as in figure 3).

    PNG
    media_image1.png
    778
    368
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (as above).
Asano discloses the claimed invention except for the elastic material being a polymer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the elastic material a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Polymers are well known materials with elastic properties for use in medical devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783